DETAILED ACTION
Mobile Robot
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (KR20180008248A).
	Regarding claim 26, Jang teaches a body (body 10, figure 1);
a left spin mop (left spin mass 120a and a right spin mass 120, figure 1) rotatably mounted on the body and configured to support the body;
a right spin mop (left spin mass 120a and a right spin mass 120, figure 1) rotatably mounted on the body and configured to support the body;
a left-mop motor mounted on the body and configured to supply a driving force to the left spin mop; and
a right-mop motor mounted on the body and configured to supply a driving force to the right spin mop, wherein the left-mop motor is disposed on the left spin mop, and the right-mop motor is disposed on the right spin mop. wherein the left-mop motor vertically overlaps with the left spin mop and is positioned at a left front side of the mobile robot relative to a spin rotation axis of the left spin mop (discloses “motor 124 that provides a driving force for rotating the left spin mass 120a and the right spin mass 120b. The first cleaning module 120 includes a left motor 124 for providing power for rotating the left spin rotation axis 128 and a right motor 124 for providing power for rotating the right spin rotation axis 128), and
wherein the right-mop motor vertically overlaps with the right spin mop and is positioned at a right front side of the mobile robot relative to a spin rotation axis of the right spin mop.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko et al (US11116377B2),in view  Haegermarck et al. (EP0841868B1) and Yoo et al. (US 20150150429 A1)
Regarding claim 1, Masahiko et al. teaches a body (box-shaped body part 2,figure 1-2) ; a left caster and a right caster (see casters 5, figure 3), each of the left and right casters being configured to support the body and contact a floor; a left spin mop (brush 10, figure 3; discloses that cleaning bodies are not limited to brushes they maybe a mop) rotatably mounted on the body, configured to support the body, and a right spin mop (brush 10, figure 3; discloses that cleaning bodies are not limited to brushes they maybe a mop) rotatably mounted on the body, configured to support the body, and 
Mashaiko et al. fails to explicitly disclose that left and right mops are disposed at a rear side of the left caster and the right caster, wherein a center of gravity of the mobile robot positioned at a rear side of a geometric center of the body. 
However, Mashaiko does configured the robot cleaner to have some heavier components such as the battery (batteries 3, figure 3) towards the rear of the body; therefore, having heavier components towards the rear of body would cause center gravity to be rearward of geometric center of the body. 
Haegermarck discloses a configuration for robot cleaner majority of the heavier components are towards the rear of robot cleaner body (see figure 1, para 009 describes forward direction to the right), this would cause the center of gravity to be rearward of geometric center of cleaner body (see figure 1, chassis 12).
Yoo et al teaches a caster wheel (60, figure 2) placed in front of the main body (10, figures 1- 2) in front of cleaning brushes (brush devices 30 and 40) to stabilize the body.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Masahiko to be designed like Haegermarck and to include the teachings of Yoo so that center of gravity is placed behind the geometric center of body, and caster wheel is placed towards the front of robot cleaner. This modification would give the robot cleaner a stronger ability to climb over obstacles since it heavier in the back requiring less driving energy to lift up the front, and the casters provide stability in the front.
Regarding claim 2, modified Masahiko teaches a left-mop motor mounted on the body and configured to supply a driving force to the left spin mop; and
a right-mop motor mounted on the body and configured to supply a driving force to the right spin mop, wherein the left-mop motor is disposed on the left spin mop, and the right-mop motor is disposed on the right spin mop (see motors 15, figure 4a, 4b which is disposed on each mop and mounted within the body see figure 5)
Regarding claim 3, modified Masahiko teaches a battery mounted on the body and configured to supply power to the left-mop motor and the right-mop motor, wherein at least a part of the battery is disposed on the left spin mop and the right spin mop (due robot cleaner being modified so that mops are behind caster a portion of the battery disposed over left and right spin mops).
Regarding claim 4, modified Masahiko teaches a water tank disposed on the body and configured to store water to be supplied to the left spin mop and the right spin mop, wherein the water tank is vertically overlapped with a central longitudinal axis of the mobile robot (Masahiko discloses that detergent tank or something similar can be used supplied fluid to brush, col 6 lines 25-30).
Regarding claim 6, modified Masahiko teaches left-mop motor vertically overlaps the left spin mop and is positioned at a left front side of the mobile robot relative to a spin rotation axis of the left spin mop (see figures 4-7).
Regarding claim 7, modified Masahiko teaches wherein the right-mop motor vertically overlaps with the right spin mop and is positioned at a right front side of the mobile robot relative to a spin rotation axis of the right spin mop. (see figures 4-7).
Regarding claim 8, modified Masahiko teaches wherein the left-mop motor and the right-mop motor vertically overlap with a central horizontal line connecting a spin rotation axis of the left spin mop and a spin rotation axis of the right spin mop (see figures 3-5 the left and right mop are positioned horizontally from each other, and the motors are placed on same portion see figure 4 therefore they vertically would overall central horizontal line)
Regarding claim 9, modified Masahiko teaches wherein the left-mop motor vertically overlaps with the left spin mop and is positioned at a left side of the mobile robot relative to a spin rotation axis of the left spin mop (see figures 3-5 motors 15, on mop 12)
Regarding claim 10, modified wherein the right-mop motor vertically overlaps with the right spin mop and is positioned at a right side of the mobile robot relative to a spin rotation axis of the right spin mop (see figures 3-5).  
Regarding claim 11, modified Masahiko teaches wherein the left-mop motor and the right-mop motor are symmetrically arranged with respect to each other and with respect to a central longitudinal axis of the mobile robot (see figures 3-5, mops are symmetrically aligned and motors are placed in same position on each mop).
Regarding claim 12, modified Masahiko teaches wherein the center of gravity of the mobile robot and the geometric center of the body of the mobile robot are positioned within an imaginary quadrangle formed by sequentially connecting the left caster, the right caster, a spin rotation axis of the right spin mop, and a spin rotation axis of the left spin mop, and
wherein a center of gravity of the left-mop motor and a center of gravity of the right-mop motor are positioned at an outside of the imaginary quadrangle (center of gravity of left and right mop motors would be outside imaginary quadrangle due to motors be placed not exactly in the middle of the mops 12 as shown in figures 4a -4b)
Regarding claim 13, modified Masahiko teaches herein the center of gravity of the mobile robot and the geometric center of the body are positioned within an imaginary quadrangle formed by sequentially connecting the left caster, the right caster, a spin rotation axis of the right spin mop, and a spin rotation axis of the left spin mop (casters placed in the front and mops behind and geometric center being in middle of body and center of gravity can be modified to be placed anywhere based on configuration of heavier components as taught by Haegermarck so could be placed in imaginary quadrangle).
Regarding claim 14, modified Masahiko teaches wherein the center of gravity of the mobile robot, the geometric center of the body, and a center of gravity of the battery are positioned within an imaginary quadrangle formed by sequentially connecting the left caster, the right caster, a spin rotation axis of the right spin mop, and a spin rotation axis of the left spin mop (casters placed in the front and mops behind and geometric center being in middle of body and center of gravity of heavier components such as can be modified to be placed anywhere based on configuration of heavier components as taught by Haegermarck so a battery could be placed in imaginary quadrangle).
Regarding claim 15, modified Masahiko teaches wherein the battery vertically overlaps with an imaginary central horizontal line connecting a spin rotation axis of the left spin mop and a spin rotation axis of the right spin mop (see the teachings of Haegermarck where components vertically overlap with the cleaning medium see figure 1).
Regarding claim 16, modified Masahiko teaches wherein a spin rotation axis of the left spin mop and a spin rotation axis of the right spin mop are disposed at a rear side of a center of the body (see Haegermarck brush roller behind center of body, see figures 1-2). 
Regarding claim 17, modified Masahiko teaches wherein the battery vertically overlaps with the central longitudinal axis and is disposed at a front side of the water tank (using the teachings of Haegermarck to have battery placed on central line and have heavier components behind it)
Regarding claim 18, modified Masahiko teaches wherein the center of gravity of the mobile robot changes position along the central longitudinal axis according to an amount of the water in the water tank (since weight of water tank is dependent on water amount in the water tank, and center of gravity of mobile robot changes is dependent of weight of water tank than the water amount would affect center of gravity)
Regarding claim 19, modified Masahiko teaches wherein a center of gravity of the battery and a center of gravity of the water tank are positioned along the central longitudinal axis (Haegermarck teaches configuring robot cleaner to have heavier components in the back)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Masahiko to include design to have a center of gravity of the battery and a center of gravity of the water tank are positioned along the central longitudinal axis. This modification would help allowing robot cleaner to move in a straight line. 
	Regarding claim 20, modified Masahiko teaches a center of gravity of the battery is positioned at an imaginary central horizontal line connecting a spin rotation axis of the left spin mop and a spin rotation axis of the right spin mop, and
wherein the center of gravity of the water tank is positioned at a rear side of the imaginary central horizontal line (using the teachings of Haegermarck to place the heavier components towards the rear, additionally can place battery on imaginary central line that connects rotation axis of left and right spin mops)
Regarding claim 21 modified Masahiko teaches wherein a center of gravity of the battery is positioned between a center of the body and an imaginary central horizontal line connecting a spin rotation axis of the left spin mop and a spin rotation axis of the right spin mop, and wherein a center of gravity of the water tank is positioned at a rear side of the imaginary central horizontal line (using the teachings of Haegemark to place heavier components toward rear of robot body, additionally can place battery to be between imaginary central line center of whole body due)
Claim(s) 5,22-24 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al.  Masahiko et al (US11116377B2), in view Haegermarck et al. (EP0841868B1) and Yoo et al. (US 20150150429 A1) as applied to claim 1 above, and further in view of Jang et al. (KR20180008248A), hereinafter Jang. 
Regarding claim 5, Masahiko as modified in claim 1 teaches all limitations stated above but fails to teach a sweep module disposed on the body at a front side of the left spin mop and the right spin mop and spaced apart from the left spin mop and the right spin mop, and configured to collect a foreign material on the floor, wherein a center of the sweep module is positioned at a central longitudinal axis of the mobile robot.
Jang teaches robot cleaner that has a sweep module (second cleaning module 130, figure 1) disposed on the body at a front side of the left spin mop and the right spin mop and spaced apart from the left spin mop and the right spin mop (see right spin mass 120b and see left spin mass 120a figures 1-5) , and configured to collect a foreign material on the floor, wherein a center of the sweep module is positioned at a central longitudinal axis of the mobile robot.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Masahiko to include sweep module on robot cleaner disposed on the body at a front side. This modification would allow the robot cleaner to clean more efficiently.
Regarding claim 22, further modified Masahiko teaches wherein a center of the sweep module is positioned at a front side of a center of the body (see sweep module 130 of Jang figures 1-5).
Regarding claim 23, further modified Masahiko teaches wherein the center of gravity of the mobile robot, the geometric center of the body, and a center of gravity of the sweep module are positioned within an imaginary quadrangle formed by sequentially connecting the left caster, the right caster, a spin rotation axis of the right spin mop, and a spin rotation axis of the left spin mop (requires only routine skill in the art specifically placed components so they are within in quadrangle).
Regarding claim 24, further modified Masahiko teaches wherein the left caster and the right caster are mounted on the sweep module (Yoo teaches placing caster wheel in different places see para 0115, requires only routine skill in the art specifically placed caster wheel on sweep module taught by Jang)
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al.  (KR20180008248A) in view Mangiardi (US 20080209665 A1)
	Regarding claim 25, Jang teaches 
a body (body 110, figure 1);
a left spin mop (left spin mass 120a and a right spin mass 120, figure 1), each of the left and right spin mops being rotatably mounted on the body and configured to support the body;
a left-mop motor and a right-mop motor mounted on the body and supplying driving force to the left spin mop and the right spin mop, respectively (discloses “motor 124 that provides a driving force for rotating the left spin mass 120a and the right spin mass 120b. The first cleaning module 120 includes a left motor 124 for providing power for rotating the left spin rotation axis 128 and a right motor 124 for providing power for rotating the right spin rotation axis 128).;
a sweep module (second cleaning module 130, figure 1) disposed on the body at a front side of the left spin mop and the right spin mop and spaced apart from the left spin mop and the right spin mop, the sweep module being configured to collect foreign material on a floor;
a battery (battery 160, figure 5) configured to supply power to the left-mop motor and the right-mop motor and disposed at a side of the body that is rearward from the sweep module; and
a water tank (water tank 151, figure 5) configured to store water to be supplied to the left spin mop and the right spin mop, , wherein a center of gravity of the battery, a center of gravity of the water tank, and a center of gravity of the sweep module are positioned along a central longitudinal axis of the mobile robot, wherein the left spin mop and the right spin mop are symmetrically arranged with respect to each other and with respect to the central longitudinal axis (see figure 5, all points placed in center of where imaginary central longitudinal axis would ground through it), and
wherein the left-mop motor is disposed on the left spin mop, and the right-mop motor is disposed on the right spin mop.
	Jang fails to disclose the water tank being positioned at a side of the body that is rearward from the battery
	Mangiardi teaches a robotic cleaner (abstract), where the components of robot cleaner include a water tank (fluid supply reservoir 126, figure 1) and a battery (rechargeable battery 108, figure 2), where the water tank is positioned at as side of the body rearward from the battery (see figures 1-3).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Jang to include the teachings of Mangiardi so that water tank is positioned behind the battery. This modification would make it easier for robot cleaner to move in straight line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723        

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723